83572: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25198: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83572


Short Caption:WARDEN VS. CHRISTMAN (MIA)Court:Supreme Court


Related Case(s):73939, 73939-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797445, C287140Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/17/2022How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDwight NevenAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						


AppellantThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						


RespondentMia ChristmanBetsy Allen
							(Law Office of Betsy Allen)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/28/2022OpenRehearing PetitionRespondent


10/05/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/05/2021Filing FeeFiling Fee Waived - Criminal.  (SC)


10/05/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and notice of briefing schedule mailed to counsel for appellant.)  (SC)21-28570




10/22/2021Docketing StatementFiled Docketing Statement.  (SC)21-30485




11/02/2021Notice/OutgoingIssued Notice to Request Transcripts. Due date: 7 days. (SC)21-31473




11/02/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-31531




02/02/2022MotionFiled Appellant's Motion to Transmit Exhibits. (SC)22-03454




02/02/2022BriefFiled Appellant's Opening Brief. (SC)22-03456




02/02/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)22-03457




02/02/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)22-03460




02/02/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3. (SC)22-03458




02/02/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)22-03459




02/11/2022Order/ProceduralFiled Order Regarding Motion.  Appellant has filed a motion to direct the district court clerk to transmit sealed exhibits attached to respondent's postconviction petition, respondent's sealed DCFS records, and a copy of the presentence investigation report filed in the original criminal case.  The motion is granted in part and denied in part.  Appellant has not demonstrated why the exhibits attached to respondent's postconviction petition and respondent's DCFS records cannot be included in a separate appendix filed pursuant to a motion to seal. The motion with respect to those documents is denied without prejudice.  The motion to transmit the presentence investigation report is granted.  The district court clerk shall have 14 days from the date of this order to transmit to the clerk of this court the presentence investigation report filed in case number C-13-287140-2.  The clerk of this court shall file the documents under seal.22-04665




02/15/2022MotionFiled Appellants' Motion to File Supplemental Appendix Under Seal. (SC)22-04998




02/16/2022Order/ProceduralFiled Order Denying Motion.  Appellants have filed a motion to file a supplemental volume of the appendix under seal.  The motion is denied without prejudice because it is not accompanied by a copy of the proposed appendix.  (SC)22-05174




02/16/2022MotionFiled Appellant's Motion to File Supplemental Appendix Under Seal. (SC)22-05195




02/18/2022Notice of Appeal DocumentsFiled (SEALED) Presentence Investigation Report from District Court Clerk. (SC)


03/03/2022MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)22-06811




03/03/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date April 4, 2022. (SC)22-06850




03/04/2022Order/ProceduralFiled Order Regarding Motion. Appellant has filed a motion to file a supplemental appendix under seal. The motion is granted, however, this court cannot file the supplemental appendix received on February 17, 2022, because it exceeds the 250-page limit allowed for a volume of appendix under NRAP 30(c)(2). Accordingly, the clerk of this court shall return the supplemental appendix received on February 17, 2022, unfiled. Appellant shall have 7 days from the date of this order to submit and serve a supplemental appendix that conforms with the page limits. Upon receipt, the clerk of this court shall file the supplemental appendix under seal. (SC)22-06917




03/10/2022AppendixFiled Appellant's (SEALED) Supplemental Appendix. Vols. 1 and 2. (SC)


04/04/2022MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)22-10385




04/05/2022BriefFiled Respondent's Answering Brief. (SC)22-10632




04/06/2022Order/ProceduralFiled Order Granting Motion.  Respondent's motion for a second extension of time to file the answering brief is granted.  The answering brief was filed on April 5, 2022.  Appellants shall have until May 5, 2022, to file and serve a reply brief, if deemed necessary.  (SC)22-10707




05/04/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' reply brief due: May 19, 2022. (SC)22-14287




05/17/2022BriefFiled Appellant's Reply Brief. (SC)22-15589




05/17/2022Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


08/11/2022Order/DispositionalFiled Order of Reversal and Remand.  "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order."   fn4[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/AS/MG  (SC)22-25198




08/22/2022MotionFiled Respondent's Motion for Extension of Time to File Petition for Rehearing. (SC)22-26160




08/23/2022Order/ProceduralFiled Order Granting Motion.  Respondent shall have until September 28, 2022, to file and serve a petition for rehearing. If no petition for rehearing is timely filed, the clerk of this court shall issue the remittitur.  (SC)22-26317





Combined Case View